PER CURIAM.
This is an appeal from an order denying modification of an award of an arbitration panel in an uninsured motorist claim against the injured claimant’s insurance company. Appellant claims and the record confirms that the arbitration panel did not require compensation for claimant’s future medical expenses and taxable costs in pursuing the arbitration claim. See State Farm Mutual Automobile Insurance Co. v. Rutkin, 199 So.2d 705 (Fla.1967); Bennett v. Florida Farm Bureau Casualty Insurance Co., 477 So.2d 608 (Fla. 5th DCA 1985); American Indemnity Co. v. Comeau, 419 So.2d 670 (Fla. 5th DCA 1982). While we recognize there is some possibility that appellant will not benefit from an award for future medical expense because such award may go to another insurer, we are inclined to grant the requested relief. The order is reversed and the cause remanded to the circuit court for an award of appropriate taxable costs and remand to the arbitrators for reconsideration of the future medical compensation.
REVERSED and REMANDED.
DAUKSCH, ORFINGER and COWART, JJ., concur.